Citation Nr: 1309690	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy.  

2.  Entitlement to service connection for right hip disorder.

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to service connection for right ankle disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Louisville, Kentucky.  

In February 2013, the Veteran submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R.  § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.  Nevertheless, as the Board is remanded this case for further development, the AOJ will have the opportunity to review this evidence.  

In a February 2012 statement, the Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder, but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim and does not contain any relevant documents that have not already been considered by the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran is claiming that the severity of his residuals of prostate cancer warrants a higher evaluation.  The Veteran was most recently afforded a VA examination in January 2009.  However, in a January 2012 statement, the Veteran reported that his prostate cancer had returned and he was unable to control his bowels or urination.  He was also having pain around the penis and scrotum.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's statement, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's residuals of prostate cancer.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the issues of service connection for right hip, right knee, and right ankle disorders, the Veteran claims that he was running in the dark during the Tet Offensive and fell into a hole, injuring himself.  He was also afforded a VA examination in January 2009.  With respect to the right hip, despite finding that the Veteran gave a credible account of falling in service, the examiner found that the Veteran's current hip disability was not related to this fall.  However, in part, the examiner's opinion relied on the fact that there was no history of ongoing right hip condition from discharge until November 2006.  However, VA treatment records showed that the Veteran reported right hip pain as early as June 2001 and indicated that he had pain for the last three years.  Follow up treatment records showed a diagnosis of osteoarthritis of the right hip.  Another April 2004 record indicated that the Veteran had osteoarthritis since 1992.  Thus, the examiner's opinion appears to have been based on inaccurate information.

Moreover, with respect to the right ankle, the January 2009 VA examiner found no current right ankle condition and, as such, did not offer a clear etiological opinion.  However, a contemporaneous x-ray showed mild degenerative changes of the right ankle.  Therefore, the examination is insufficient because an etiological opinion is necessary with respect to the right ankle given the x-ray findings of a current disability.  

As to the right knee, the Veteran's entrance dated in June 1966 shows that his lower extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran reported that he had surgery to the right knee two years prior for torn ligament and calcium deposits.  He had no current symptoms, except for pain.  Nevertheless, as his lower extremities were considered normal on examination, the Veteran is presumed to have been in sound condition with respect to any right knee disability upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Service treatment records document complaints of right knee pain as well as physical restrictions.  Post-service, a January 2009 x-ray showed calcified menisci, chondrocalcinosis, advanced degenerative joint disease and small effusion.  The VA examiner diagnosed degenerative arthritis of the right knee and opined that the right knee pre-existing condition was not permanently aggravated by the fall as there had been no mention of ongoing treatment or aggravation at separation.  However, given that the Veteran was presumed sound upon entrance, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's current right knee disorder preexisted his military service and, if there was clear and unmistakable evidence of a preexisting right knee disorder, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the January 2009 VA examination report, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his right hip, right knee and right ankle disorders.       

Finally, it appears that the Veteran receives all of his treatment at the VA. Thus, the Board finds that efforts should be made to ensure that all pertinent VA medical records have been associated with the Veteran's claims file.  In this regard, the Veteran recently submitted VA treatment records from March 2009 through January 2012.  Previous records dated from June 2001 to March 2009 were already associated with the claims file.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from January 2012 to the present should be made.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all treatment records, dated since January 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  After obtain any outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected residuals of prostate cancer disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner must identify the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.  The examiner should also describe the impact that the Veteran's residuals of prostate cancer have on his daily functions and employment.  

All opinions expressed must be accompanied by supporting rationale. 

3.  After obtaining any outstanding VA treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed right hip disorder, right knee disorder, and right ankle disorder.  The examiner should be provided with the Veteran's claims file and any opinion offered should be supported by a full rationale. 

The examiner should diagnose any current right hip, right knee and right ankle disorders found to be present and then respond to the following inquires.  If the examiner finds that the Veteran does not have a current right ankle disorder, he or she should reconcile such finding with the January 2009 x-ray findings of mild degenerative changes of the right ankle.

a)  For each currently diagnosed right hip disorder and right ankle disorder, is it at least as likely as not (a 50 percent or higher probability) that such is the result of the Veteran's military service, to include his credibly reported fall into a hole?

b)  For each currently diagnosed right knee disorder, did such clearly and unmistakably pre-exist his service?  

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service, to include his in-service complaints for right knee problems and/or his credibly reported fall into a hole?

In providing the foregoing opinions, the examiner should specifically address the Veteran's entrance examination, which was negative for complaints or clinical findings related to right knee problems; and the service treatment records showing treatment for right knee problems.  

A detailed rationale for all opinions given should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

